                 Case
              Case    20-1529, Document
                   1:19-cr-00561-LAP    70, 10/14/2020,
                                     Document           2951395,
                                                178 Filed        Page1
                                                          10/14/20 Pageof11of 1




MANDATE                                                                                 S.D.N.Y.–N.Y.C.
                                                                                               19-cr-561
                                                                                               Preska, J.


                            United States Court of Appeals
                                                 FOR THE
                                          SECOND CIRCUIT
                                          _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 22nd day of September, two thousand twenty.

     Present:
                   Dennis Jacobs,
                   Gerard E. Lynch,
                   Richard J. Sullivan,                                               Oct 14 2020
                         Circuit Judges.

     United States of America,

                                  Appellee,

                   v.                                                         20-1529

     Steven Robert Donziger, 11-cv-691,

                                  Defendant-Appellant.


     The Government moves to dismiss the appeal on the basis that the district court has not issued a
     final order as contemplated by 28 U.S.C. § 1291. Appellant moves for an expedited briefing
     schedule. Upon due consideration, it is hereby ORDERED that the Government’s motion is
     GRANTED and the appeal is DISMISSED. It is further ordered that Appellant’s motion is
     DENIED.

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 10/14/2020
